Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, 11, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sohn et al (US20110201106A1 published 08/18/2011; hereinafter Sohn).
Regarding claim 1, Sohn teaches a method comprising: 
engaging a carrier with a robot arm (an XYZ robot arm used to move sample carrier supports 3 – paragraph 34); and 
transferring the carrier by the robot arm from a first location outside a pathology instrument (move sample carrier supports 3 from the input slots 33 – paragraph 34) to a second location in the pathology instrument (the embedding chamber 9 may be in the form of a wax bath adapted to take one or more sample carrier supports 3 – paragraph 36) (sample carrier supports 3 are placed into the embedding chamber 9 – paragraph 36).
Regarding claim 2, Sohn teaches the method of claim 1, wherein the carrier is operable to contain a plurality of tissue cassettes (the sample carrier 3 holds tissue cassettes 1 – Figure 3).
Regarding claim 3, Sohn teaches the method of claim 1, wherein the carrier is a magazine (“a magazine” is interpreted as a holder for multiple cassettes) (a sample carrier support in the form of rack 3 – paragraph 41) and the magazine comprises a handle (one end of sample carrier support 3 – paragraph 35) and the robot arm comprises an end effector (transfer assembly 7 is provided with engaging means 11, such as a gripping mechanism for sample carrier support 3 – paragraph 35), wherein transferring the carrier by the robot comprises gripping the handle by the end effector (engaging means 11 is a hook which the transfer assembly 7 positions under one end of sample carrier support 3 – paragraph 35).
Regarding claim 4, Sohn teaches the method of claim 1, wherein the pathology instrument is a tissue processing instrument (embedding chamber 9 – paragraphs 30-32).
Regarding claim 5, Sohn teaches the method of claim 4, further comprising removing the carrier by the robot arm from the tissue processing instrument (an XYZ robot arm used to move sample carrier supports 3 from the input slots 33, to other areas of the device 1 – paragraph 34) (the embedding chamber 9 contains input slots 33 – Fig. 1).
Regarding claim 6, Sohn teaches the method of claim 1, wherein the pathology instrument is an embedding instrument (an embedding chamber 9 is provided that may be integral with the embedding device 10 – paragraph 36) and the carrier is a first carrier comprising at least one tissue cassette (rack 3 is shown holding a carrier 54 formed from the cassette 1 and mould 2 – paragraph 41) and the method further comprises removing a second carrier comprising the at least one tissue cassette by the robot arm (Embedding chamber 9 is configured to contain a volume of embedding media 18 and receive one or more sample carrier supports 3 as shown in FIG. 3 – paragraph 36).
Regarding claim 7, Sohn teaches the method of claim 1, wherein the pathology instrument is first pathology instrument (an embedding chamber 9 is provided that may be integral with the embedding device 10 – paragraph 36) and the method further comprises: transferring the carrier by the robot arm (an XYZ robot arm used to move sample carrier supports 3 from the input slots 33, to other areas of the device 1 – paragraph 34) from the first pathology instrument to a second pathology instrument (removing the rack from the bath and allowing the embedding material to solidify – claim 6) (device 10 includes a cooling member such as a cooling chamber 13 comprising a cooling unit 15 – paragraph 38).
Regarding claim 9, Sohn teaches a pathology assembly comprising: 
a first pathology module (“pathology module” is interpreted under BRI as a module used in a tissue processing device) (a sample carrier support in the form of rack 3 connected to a transfer assembly 7 – Fig. 3 and paragraph 41) comprising a pathology station (a transfer assembly 7 – Fig. 3 and paragraph 34) or pathology instrument; 
a second pathology module (embedding chamber 9 with input stations in the form of slots 33 – Fig. 1 and paragraph 32) comprising a pathology station or pathology instrument that is separate from the first pathology module (embedding chamber 9 and transfer assembly 7 are separate parts – Figure 1); and 
a robot arm operable to transfer a carrier operable to contain a plurality of tissue cassettes between the first pathology module and the second pathology module (transfer assembly comprises an XYZ robot arm used to move a sample carrier support 3 holding the cassette 1 and mould 2 to other areas of the device 1 – paragraph 34).
Regarding claim 11, Sohn teaches the pathology assembly of claim 9, wherein the second pathology module comprises a tissue processing instrument (embedding chamber 9 with input stations in the form of slots 33 – Fig. 1 and paragraph 32).
Regarding claim 15, Sohn teaches the pathology assembly of claim 9, further comprising a reader or capturer operable to read or capture an identifier on the carrier (sample carrier support 3 may include an identifier, where the identifier may comprise features such as bar codes, RFID tags or OCR tags to allow the sample carrier support 3 to be identified and transported by the device 10 – paragraph 48).
Regarding claim 16, Sohn teaches the pathology assembly of claim 15, wherein the reader or capturer is a bar code reader (the device 10 is capable of reading bar codes – paragraph 48).
Regarding claim 17, Sohn teaches a pathology assembly comprising: 
a robot arm coupled to a base (a transfer assembly 7 for transporting sample carrier support 3); and 
a processor (an automated embedding device 10 – paragraph 32) coupled to the robot arm and comprising non-transitory machine-readable instructions (“non-transitory machine readable instructions” is inherently disclosed because paragraph 34 teaches that the transfer of the same carrier support 3 to the embedding chamber is performed by the robot.  Paragraph 34 also teaches that the transferring can be done by hand, which inherently implies that the robot must be programmed with instructions to the move the sample carrier support 3 in order to perform the transfer step) that when executed cause the robot arm to perform a method comprising (Sohn teaches automatic processors such as Peloris rapid tissue processor or Tissue Tek VIP tissue processor that inherently require computer and programs to run – paragraph 49. Furthermore, the automated embedding device 10 requires a non-transitory machine readable instructions to perform the transport function – paragraph 32): 
engaging a carrier with the robot arm (a transfer assembly 7 for transporting sample carrier support 3 such as a Selective Compliant Assembly Robot Arm (SCARA) or Cartesian robot – paragraph 34); and 
transferring the carrier by the robot arm from a first location outside a pathology instrument (move sample carrier supports 3 from the input slots 33 – paragraph 34) (sample carrier supports 3 are outside of the embedding chamber 9 – Figure 1) to a second location in the pathology instrument (an XYZ robot arm used to move sample carrier supports 3 from the input slots 33, to other areas of the device 1 – paragraph 34) (the embedding chamber 9 may be in the form of a wax bath adapted to take one or more sample carrier supports 3 – paragraph 36) (the XYZ robot arm moves the sample carrier supports 3 into the embedding chamber – paragraph 36).
Regarding claim 18, Sohn teaches the pathology assembly of claim 17 further comprising a reader or capturer operable to read or capture an identifier on the carrier (identifier may comprise features such as bar codes, RFID tags or OCR tags to allow the sample carrier support 3 to be identified and transported by the device 10 – paragraph 48).
Regarding claim 19, Sohn teaches the pathology assembly of claim 17, wherein the method further comprises transferring the carrier by the robot arm from the first pathology instrument (an XYZ robot arm used to move sample carrier supports 3 from the input slots 33, to other areas of the device 1 – paragraph 34) to a second pathology instrument (removing the rack from the bath and allowing the embedding material to solidify – claim 6) (device 10 includes a cooling member such as a cooling chamber 13 comprising a cooling unit 15 – paragraph 38).
Regarding claim 20, Sohn teaches the pathology assembly of claim 17, wherein the base of the robot arm is operable to be moved from a first position to a second position (an XYZ robot arm used to move sample carrier supports 3 from the input slots 33, to other areas of the device 1 – paragraph 34) (a transfer assembly 7 for transporting sample carrier support 3 such as a Selective Compliant Assembly Robot Arm (SCARA) or Cartesian robot – paragraph 34).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn.
Regarding claim 8, Sohn teaches the method of claim 1. 
Although Sohn does not teach wherein the first location is a grossing station, Sohn teaches a method wherein a tissue sample is passed on to the cut-up (grossing) area, placed into a cassette, and then sent to a tissue processing device (paragraph 4). It would be advantageous to automate the grossing process to decrease processing time (paragraph 6). It would have been obvious to modify the device and method, taught by Sohn, to incorporate the grossing step to gain the above advantage.
One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because it is a simple rearrangement of taught processes.
Regarding claim 10, Sohn teaches the pathology assembly of claim 9.
Although Sohn does not teach wherein the first pathology module comprises a grossing station, Sohn teaches a method wherein a tissue sample is passed on to the cut-up (grossing) area, placed into a cassette, and then sent to a tissue processing device (paragraph 4). It would be advantageous to automate the grossing process by adding the grossing area to the device to decrease processing time (paragraph 6). It would have been obvious to modify the device, taught by Sohn, by incorporating the grossing area to gain the above advantage.
One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because it is a simple rearrangement of taught processes.
Regarding claim 12, Sohn teaches the pathology assembly of claim 11, the assembly further comprises a third pathology module (device 10 includes a cooling member such as a cooling chamber 13 comprising a cooling unit 15 – paragraph 38) wherein the robot arm is further operable to transfer the carrier (an XYZ robot arm used to move sample carrier supports 3 from the input slots 33, to other areas of the device 1 – paragraph 34) from second pathology module to the third pathology module (removing the rack from the bath and allowing the embedding material to solidify – claim 6).
Although Sohn does not teach wherein wherein the first pathology module comprises a grossing station, Sohn teaches that a tissue sample is passed on to the cut-up (grossing) area, placed into a cassette, and then sent to a tissue processing device (paragraph 4). It would be advantageous to automate the grossing process by adding the grossing area to the automated device to decrease processing time (paragraph 6). It would have been obvious to modify the device, taught by Sohn, by incorporating the grossing area to gain the above advantage.
One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because it is a simple rearrangement of taught processes.
Regarding claim 13, Sohn teaches the pathology assembly of claim 12, wherein the carrier is a first carrier (Cooling chamber 13 may be configured to cool one or more sample carrier supports 3 simultaneously – paragraph 38) and the robot arm is further operable to remove a second carrier from the third pathology module (the XYZ robot arm used to move sample carrier supports 3 is capable of moving sample carrier supports 3 out of the cooling chamber 13 – Fig. 1).
Regarding claim 14, Sohn teaches the pathology assembly of claim 12, wherein the third pathology module comprises an embedding instrument (embedding chamber 9 with input stations in the form of slots 33 – Fig. 1 and paragraph 32).
Response to Arguments
Applicant's arguments filed 10/05/2022 have been fully considered but they are not persuasive. 
Point 1: The applicant’s argument in regard to claim 1 that Sohn does not at least describe "transferring a carrier by the robot arm from a first location outside a pathology instrument to a second location in the pathology instrument" is not persuasive. 
The examiner point out that “a first location outside a pathology instrument” is interpreted under BRI as a location outside of the embedding chamber 9, and “a second location in the pathology instrument” is interpreted under BRI as a location inside the embedding chamber 9. Sohn teaches the claim limitations where a XYZ robot arm moves sample carrier supports 3 (paragraph 34) from the input slots 33, a location outside of the embedding chamber 9, to a location inside the embedding chamber 9 (the embedding chamber 9 may be in the form of a wax bath adapted to take one or more sample carrier supports 3 – paragraph 36).
Point 2: The applicant’s argument in regard to claim 9 that Sohn does not at least describe "a robot arm operable to transfer a carrier operable to contain a plurality of tissue cassettes between the first pathology module and the second pathology module" is not persuasive.
The examiner point out that “first pathology module” is interpreted under BRI as a transfer assembly 7, “second pathology module” is interpreted under BRI as the embedding chamber 9, and “a robot arm operable” is interpreted as a XYZ robot arm. Sohn teaches a transfer assembly comprising an XYZ robot arm capable of moving sample carrier supports 3 from the rack 3 into the embedding chamber 9 (paragraph 34), wherein the transfer assembly 7 and embedding chamber 9 are separate modules.
Point 3: The applicant’s argument in regard to claim 17 that Sohn does not describe a processor comprising non-transitory machine-readable instructions that when executed cause a robot arm of a pathology assembly to perform a method including "transferring the carrier by the robot arm from a first location outside a pathology instrument to a second location in the pathology instrument."
The examiner point out that “a first location outside a pathology instrument” is interpreted under BRI as a location outside of the embedding chamber 9, and “a second location in the pathology instrument” is interpreted under BRI as a location inside the embedding chamber 9. Sohn teaches a XYZ robot arm, such as Selective Compliant Assembly Robot Arm (SCARA) or Cartesian robot, programed to (paragraphs 48-49) move sample carrier supports 3 from outside of the embedding chamber 9 (Fig. 1) to inside of the embedding chamber 9 (paragraph 36).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796